Citation Nr: 0640260	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  00-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disorders of the 
thoracolumbar and cervical segments of the spine.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
February 1984 and served a period of active duty for training 
(ACDUTRA) in the Puerto Rico Army National Guard in June 
1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In July 2001, the Board remanded this case for notification 
and development action.  The case was returned to the Board 
in September 2006.  

As discussed below, the veteran has asserted a claim of 
entitlement to service connection for a major depressive 
disorder as secondary to the spinal disabilities for which 
this decision grants service connection.  That claim is 
referred to the RO for appropriate action.   

FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence on the issue of whether the veteran's current spinal 
disabilities are etiologically related to any incident in or 
manifestation during service.

2.  The veteran suffered no significant psychiatric symptoms 
during active military service or during a period of ACDUTRA, 
and he does not have an acquired psychiatric disorder related 
to such service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, disorders of the 
thoracolumbar and cervical segments of the spine were 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in November 2001, March 2005, and September 2006 
2002 by the RO satisfied the statutory and regulatory duty to 
notify provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claims decided 
herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the more than eight years that 
his appeal has been pending to submit evidence and argument 
in support of his claims, the timing of the VCAA notice 
provided to the veteran was in no way prejudicial to him.    

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

The term "active military, naval, or air service" includes 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty and any period of inactive duty 
training in which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24) (West 2002).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006). 

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Spinal Disorders 

The veteran's service medical records show that, in August 
1989, he complained of having low back pain, for which a 
service department physician had him placed on a temporary 
profile.  His service medical records also document that, in 
June 1985, his National Guard commanding officer authorized 
his referral to a service department medical facility for an 
evaluation.  At that time, the veteran was treated for a left 
foot injury sustained when he fell from a National Guard two 
ton truck during a training exercise.  The veteran has 
consistently maintained in statements to VA that he wrenched 
his back in service in June 1985 at the time he injured his 
foot.  His service medical records are silent as to any back 
injury.  

The question of whether a back disability which an individual 
has is etiologically related to some injury or event at an 
earlier time is a question requiring medical judgment and a 
question on which the only probative evidence is competent 
medical evidence.  In this case, there are two conflicting 
medical opinions in writing of record on the question of 
whether the veteran's current spinal disabilities are or are 
not etiologically related to the incident in June 1985 during 
a period of ACDUTRA or to some other manifestation during or 
incident in service.  A private treating physician of the 
veteran has opined that the veteran's current spinal 
disabilities are in fact related to service, whereas a VA 
physician who saw the veteran opined that they are not.  

In February 2000, the veteran was evaluated by a private 
physician who is a specialist in internal medicine and 
rheumatology.  After a review of pertinent medical records of 
the veteran and a clinical examination of the veteran, the 
private physician rendered diagnoses of stenosis and 
degenerative joint disease on X-rays of the lumbosacral spine 
and discogenic disease of the lumbosacral and cervical 
segments of the spine, with radiculopathy.  He found that 
"the original problem" which accounts for the veteran's 
currently diagnosed disorders of the spine was the wrenching 
of his back while falling off the military truck during 
ACDUTRA in June 1985.  The private treating physician 
commented that later events exacerbated the veteran's spinal 
disabilities but that, in his view, "clear evidence" 
establishes that their onset was in service in June 1985.  

On the other hand, a VA staff physician who reviewed the 
pertinent medical records in the case and performed a 
clinical examination of the veteran reported his opinion as 
follows:

It is unlikely that the veterans back disorder began 
when he stepped or jumped from the truck in June 1985.  
It is my opinion that veterans [sic] current low back 
disability is likely the result of twisting leg injury 
the veteran had on April 3, 1986 [that is, a post-
service injury].

It is noted that the VA staff physician did not state a 
rationale for his conclusion that the veteran's currently 
diagnosed spinal disabilities are not related to service and 
that he did not comment on the medical opinion of the private 
treating physician which is favorable to the veteran's claim 
for service connection for spinal disabilities.  However, it 
is noted that an injury to his back/spine during active 
military service or during a period of ACDUTRA is not 
documented at all in the appellant's service medical records.  

On this record, and with no clear reason to prefer one to the 
other of the two medical opinions in writing in the case on 
the determinative medical issue, whether the veteran has a 
current disability of his spine which is etiologically 
related to service, the Board finds that there is an 
approximate balance of positive and negative evidence on the 
issue of entitlement to service connection for disorders of 
the thoracolumbar and cervical segments of the spine.  
Resolving the doubt on the issue in the appellant's favor, 
entitlement to service connection for disorders of the 
thoracolumbar and cervical segments of the spine is 
established.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).     

Psychiatric Disorder

In a statement received in July 1998, the veteran said, 
"Also due to my condition [his back condition] my nervous 
[sic] had been affected and I am requesting an evaluation for 
this condition also.  

A careful review of the appellant's claims file reveals that 
he has consistently maintained during the appeal period that 
he developed a depressive disorder in reaction to pain and 
other symptoms of his spinal disabilities and that he has not 
alleged that he had onset of an acquired psychiatric disorder 
during active military service or during a period of ACDUTRA.  
It appears that the agency of original jurisdiction 
misconstrued the appellant's claim for disability 
compensation for psychiatric disability when the matter was 
adjudicated only as a direct service connection claim.  There 
is no competent or credible evidence of record tending to 
show that the veteran has a current acquired psychiatric 
disorder related to service and, indeed, the veteran and his 
representative have not contended that he has.  There is, 
therefore, no basis in law or in fact to allow entitlement to 
service connection on a direct basis for any acquired 
psychiatric disorder, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

It is note that there is no evidence of record that the 
veteran has ever been psychotic, and he does not contend that 
he ever had a psychotic break or a psychotic episode, so the 
provisions of law and regulations pertaining to presumptive 
service connection for psychosis do not apply in this case.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).   

As noted above, the veteran's claim of entitlement to service 
connection for a major depressive disorder as secondary to 
the spinal disabilities for which this decision grants 
service connection is referred to the RO for appropriate 
action.   

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder on a 
direct or presumptive basis, the benefit of the doubt 
doctrine does not apply on that issue.  38 U.S.C.A. § 5107(b) 
(West 2002).     


ORDER

Entitlement to service connection for disorders of the 
thoracolumbar and cervical segments of the spine is granted.

Entitlement to service connection on a direct basis for an 
acquired psychiatric disorder, currently diagnosed as a major 
depressive disorder, or for psychosis on a presumptive basis 
is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


